IN THE SUPREME COURT OF THE STATE OF NEVADA


                DENTS ASTARITA, M.D.,                                   No. 67186
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                   FILED
                WASHOE; AND THE HONORABLE
                DAVID A. HARDY, DISTRICT JUDGE,                             MAR 2 5 2016
                Respondents,                                               TRACE K. LINDEMAN
                                                                        CLERK OF 41.1PREME COURT
                and                                                    ay S'D
                                                                                PU
                REBECCA KOSAK; AND MARK
                KOSAK,
                Real Parties in Interest.

                     ORDER DENYING PETITION FOR WRIT OF MANDAMUS OR
                                       PROHIBITION

                              This is an original petition for a writ of mandamus or
                prohibition challenging a district court order denying a motion to dismiss
                in a medical malpractice action. 1
                              Petitioner argues that the district court erred in denying the
                motion to dismiss and allowing amendment instead when the court found
                that the complaint and affidavit were deficient.
                              Writ relief is generally not available when a petitioner has an
                adequate remedy at law, such as an appeal from a final judgment.                   See
                NRS 34.170; NRS 34.330; Pan v. Eighth Judicial Dist. Court, 120 Nev.
                222, 224-25, 88 P.3d 840, 841 (2004). Having considered the documents


                      1 TheHonorable James W. Hardesty, Justice, voluntarily recused
                himself from participation in the decision of this matter.

SUPREME COURT
     OF
   NEVADA

10) 1947A   e                                                                              IG - Oqq5.1
                and arguments presented in this matter, we conclude that our
                extraordinary intervention is not warranted. See Pan, 120 Nev. at 228, 88
                P.3d at 844 (providing that petitioner bears the burden of showing writ
                relief is appropriate). Accordingly, we
                            ORDER the petition DENIED.




                                                    2     000....2r C.J.
                                                    Parraguirre




                                                                             ,   J.
                                                    Pickering




SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 01,17A
                cc: Hon. David A. Hardy, District Judge
                     Lemons, Grundy & Eisenberg
                     Stephen H. Osborne
                     Washoe District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                  3
  1947A    e